PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,281
Filing Date: 2 Nov 2018
Appellant(s): FARRELL, Candice



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10-13-2021.

03-19-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
35 USC §112(a)

(2) Response to Argument
Argument 1: Applicant argues that middle section integrally to the top portion there for it cannot “adapted to engage the second attachment devices to secure the band in a folded banded configuration through leg openings of the bikini bottom” as recited in independent claim 1”. However, the examiner respectfully disagrees because the entire portion (top and middle sections) can be taken off by the user and be able to fold (fig 6) through the leg opening based on the user needs such as using the entire portion to prevent tan line on any portion of the user’s body. Thus, it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a band) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In this instant case, the middle portion of Kehoe is capable to go through, also fold and secure by fasteners, the leg openings of the bikini bottom.
Argument 2: Applicant argues that Kehoe teaches away from a swimsuit (i.e. includes a bikini bottom). Even through, a bikini bottom is positively claimed Kehoe still teaches a swimsuit (fig 1-3 and 6), with a bikini bottom (member 3) and the middle portion of Kehoe is capable to go through, also fold and secure by fasteners, the leg openings of the bikini bottom. There is not any requirement that the top and the middle portion of Kehoe cannot be taken off the user body and be used as the claims require.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.